Case: 13-11010      Document: 00512621435         Page: 1    Date Filed: 05/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-11010
                                                                               FILED
                                                                            May 7, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL BANCHS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-52-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Michael Banchs appeals his conviction for being a felon in possession of
a firearm.    See 18 U.S.C. § 922(g)(1).         Relying on National Federation of
Independent Business v. Sebelius, 132 S. Ct. 2566 (2012) (National Federation),
he contends that § 922(g)(1) exceeds Congress’s power under the Commerce
Clause. He argues that § 922(g)(1) is unconstitutional as applied because his
factual resume did not state that his possession of the firearm was an economic


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11010      Document: 00512621435     Page: 2   Date Filed: 05/07/2014


                                   No. 13-11010

activity and failed to reflect that he was engaged in the relevant market at the
time of the regulated conduct. Further, he contends that § 922(g)(1) is facially
unconstitutional because National Federation interpreted the Commerce
Clause to mandate that “Congress may regulate only ongoing economic
activity,” and his possession of a firearm purchased many years ago does not
qualify.    However, he concedes that his arguments are foreclosed by our
decision in United States v. Alcantar, 733 F.3d 143, 145 (5th Cir. 2013), cert.
denied, 188 L. Ed. 2d 579 (2014).        The Government moves for summary
affirmance, or in the alternative, for an extension of time to file an appellee’s
brief.
         Whether our review is de novo or for plain error, Banchs’s challenge to
the constitutionality of § 922(g)(1) is foreclosed. See Alcantar, 733 F.3d at 146
& n.4.      Therefore, we GRANT the Government’s motion for summary
affirmance, DENY its alternative motion for an extension of time to file an
appellee’s brief, and AFFIRM Banchs’s conviction.




                                        2